J-S10030-15

                             2015 Pa. Super. 80

ADOPTION OF: C.J.P., A MINOR                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA

APPEAL OF: J.B.P., MOTHER                      No. 2650 EDA 2014


                Appeal from the Decree entered July 22, 2014,
              in the Court of Common Pleas of Delaware County,
                      Orphans’ Court, at No: 0036-2013

BEFORE: GANTMAN, P.J., STABILE, and PLATT,* JJ.

OPINION BY STABILE, J.:                             FILED APRIL 15, 2015

      J.B.P. (Mother) appeals from the decree entered July 22, 2014, in the

Court of Common Pleas of Delaware County, which involuntarily terminated

her parental rights to her minor son, C.J.P. (Child), born in May of 2011. We

affirm.1

      On July 19, 2011, protective custody of Child was awarded to Children

and Youth Services of Delaware County (CYS), as a result of Mother’s

homelessness and mental instability. Child has remained in foster care since

that time. On April 9, 2013, CYS filed a petition to involuntarily terminate

Mother’s parental rights to Child, and a termination hearing was held on July

18, 2014.

      At the beginning of the termination hearing, Mother’s court-appointed

trial counsel stipulated to the admission of CYS Exhibit 1 into evidence.


* Retired Senior Judge assigned to the Superior Court.
1
  The orphans’ court entered a decree terminating the parental rights of
Child’s unknown father that same day. Child’s father is not a party to the
instant appeal.
J-S10030-15


N.T., 7/18/14, at 4-5.    CYS Exhibit 1 consisted of, inter alia, a court

summary prepared by CYS, therapy progress notes, a series of mental

health evaluations, various parenting and visitation progress reports, and a

number of documents related to a criminal charge against Mother.2

Additionally, Mother’s counsel stipulated that the evidence presented at

Mother’s June 12, 2013 goal change hearing would be incorporated by

reference.3 Id. at 4-5. CYS did not present any live testimony at the July

18, 2014 hearing. Mother testified on her own behalf, and neither counsel

for CYS nor Child’s guardian ad litem cross-examined Mother.

     On July 22, 2014, the orphans’ court entered its decree involuntarily

terminating Mother’s parental rights to Child.   On July 29, 2014, Mother’s

trial counsel filed a petition to withdraw his representation.    By order

entered August 5, 2014, the court vacated the appointment of Mother’s trial

counsel and appointed Mother’s current counsel. Mother timely filed a notice

of appeal on August 15, 2014. However, Mother did not concomitantly file a

concise statement of errors complained of on appeal, as required by

Pa.R.A.P. 1925(a)(2)(i). On September 25, 2014, this Court ordered Mother




2
  These documents, which are contained in the certified record, are labeled
as individual exhibits. However, they were admitted simultaneously as one
exhibit with eight “attachments.” N.T., 7/18/14, at 4-5.
3
  At the conclusion of the June 12, 2013 goal change hearing, the court
denied the requested goal change to adoption to give Mother one final
chance to change her ways. N.T., 6/12/13, at 72.
                                   -2-
J-S10030-15


to file a concise statement by October 6, 2014. Mother complied by filing a

concise statement with the orphans’ court on that date.4

      Mother now raises the following issues for our review.

      I. The [orphans’ c]ourt erred in ordering termination of parental
      rights of [M]other there being the lack of clear and convincing
      evidence to support the [orphans’ c]ourt’s conclusion thereof.

      II. CYS failed to extend reasonable good faith services to
      [M]other to promote family stability and preserve family unity to
      warrant termination of parental rights.

      III. [Mother] challenges the constitutionality and fairness of 23
      Pa.C.S.A. [§] 2511(b) in violation of the equal protection clause
      and due process clauses of the United States and Pa.
      Constitution.

Mother’s Brief at 5.

      We consider Mother’s claims mindful of our well-settled standard of

review.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest


4
  Neither CYS nor Child’s guardian ad litem has objected or claimed any
prejudice as a result of Mother’s failure to file a concise statement until
ordered to do so by this Court. Thus, we have accepted Mother’s statement
in reliance on our decision in In re K.T.E.L., 983 A.2d 745, 748 (Pa. Super.
2009) (holding that a mother’s failure to comply strictly with Pa.R.A.P.
1925(a)(2)(i) did not warrant waiver of her claims, as there was no
prejudice to any party). Cf. J.M.R. v. J.M., 1 A.3d 902, 906-07 (Pa. Super.
2010) (holding that a father had waived his claims on appeal after this Court
ordered him to file a concise statement, and the father’s statement was
untimely).
                                     -3-
J-S10030-15


      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In this case, the orphans’ court terminated Mother’s parental rights

pursuant to Sections 2511(a)(1), (2), (5), (8) and (b). We need only agree

with the orphans’ court as to any one subsection of Section 2511(a), as well

as Section 2511(b), in order to affirm.     In re B.L.W., 843 A.2d 380, 384

(Pa. Super. 2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004).



                                      -4-
J-S10030-15


Here, we    analyze the   court’s decision to   terminate   under   Sections

2511(a)(8) and (b), which provide as follows.

     (a) General rule.--The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

                                   ***

           (8) The child has been removed from the care of the
           parent by the court or under a voluntary agreement with
           an agency, 12 months or more have elapsed from the date
           of removal or placement, the conditions which led to the
           removal or placement of the child continue to exist and
           termination of parental rights would best serve the needs
           and welfare of the child.

                                   ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a) … (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(8), (b).

     In order to terminate parental rights pursuant to 23 Pa.C.S.A.
     § 2511(a)(8), the following factors must be demonstrated: (1)
     The child has been removed from parental care for 12 months or
     more from the date of removal; (2) the conditions which led to
     the removal or placement of the child continue to exist; and (3)
     termination of parental rights would best serve the needs and
     welfare of the child.




                                   -5-
J-S10030-15


In re Adoption of M.E.P., 825 A.2d 1266, 1275-76 (Pa. Super. 2003).

“Notably, termination under Section 2511(a)(8), does not require an

evaluation of [a parent’s] willingness or ability to remedy the conditions that

led to placement of her children.” In re Adoption of R.J.S., 901 A.2d 502,

511 (Pa. Super. 2006) (citations omitted).

      Instantly, the orphans’ court concluded that Mother’s parental rights

should be terminated because of her unwillingness or inability to address her

mental health issues.     Orphans’ Court Opinion, 9/18/14, at 8-9, 12-15

(unpaginated). The court also emphasized Mother’s lack of stable housing,

her resentment and hostility towards others, and her “refusal to cooperate

(or even communicate) with CYS . . . .” Id. at 9, 14.

      In response, Mother presents a wide variety of arguments.        Mother

contends that the orphans’ court abused its discretion by relying solely on a

psychiatric evaluation produced by Dr. Stephen Mechanick in January and

February of 2013, which recommended that Child’s permanency goal should

be changed to adoption, and by disregarding a psychological evaluation

produced by Dr. Karen Dybner-Madero in May of 2012, which was less

critical of Mother, but which did not directly address whether Child’s goal

should be changed.      Mother’s Brief at 8.   Mother then blames her CYS

caseworker for not being sufficiently supportive and accepting of her,

contends that it was the caseworker’s lack of support that resulted in

Mother’s lack of contact with CYS, and asserts that CYS should have


                                     -6-
J-S10030-15


assigned her a new caseworker. Id. at 9. Mother argues that she did well

during her visits with Child, and that she improved her parenting skills. Id.

at 9-10, 12. Mother also states that she is seeking employment, and that

she has made, and continues to make, progress toward improving her

mental health and other aspects of her life. Id. at 10-12. Finally, Mother

argues that the court failed to consider her individual circumstances, such as

her history of being sexually abused, and placed a “sole and undue emphasis

on her mental health issues to the exclusion of all else and without relating it

to her true ability to parent which was positively documented in other areas

by other service providers.” Id. at 13-14.

      After a thorough review of the record in this matter, we conclude that

the orphans’ court did not abuse its discretion by involuntarily terminating

Mother’s parental rights to Child.   During the June 12, 2013 goal change

hearing, CYS caseworker, LaKisha Smith, testified that she had been

working on Mother’s case since August of 2011. N.T., 6/12/13, at 4. Ms.

Smith noted that Child was adjudicated dependent as a result of Mother’s

mental health issues and unstable housing. Id. at 5. Ms. Smith conceded

that Mother visited regularly with Child since that time, and that Mother had

obtained housing. Id. at 7. However, Ms. Smith testified that Mother was

discharged from therapy at Northwestern Human Services and placed on a

waiting list in March of 2013. Id. at 8. According to Ms. Smith, this was

because Mother was volatile and engaged in “angry outbursts” during


                                     -7-
J-S10030-15


therapy, and “many therapists have refused to continue to work with

[Mother].” Id. Ms. Smith also noted that Mother “refuses to have contact

with me.”5 Id. at 11.

      Dr. Steven Mechanick testified that he is a physician specializing in the

practice of psychiatry, and that he prepared a psychiatric evaluation of

Mother. Id. at 15-16. Dr. Mechanick explained that he diagnosed Mother

with “a depressive disorder not otherwise specified[,]” as well as “a

personality disorder not otherwise specified with paranoid and borderline

features.”   Id. at 19.     Dr. Mechanick opined that Mother’s depressive

disorder would have little impact on her ability to act as a parent, and that

Mother “might improve.” Id. at 20, 23. However, Dr. Mechanick expressed

greater concern with respect to Mother’s personality disorder.             Id.   Dr.

Mechanick testified that Mother’s personality issues “are pervasive” and have

limited her ability to “take care of herself in some of the normal, broader

functional areas of life[,]” and “to function in the world.” Id. at 20-22. Dr.

Mechanick    further   explained   that   individuals   with   similar   personality

disorders typically need “quite a number of years” before they are able to

improve, if they ever improve at all.     Id. at 23, 33. Dr. Mechanick noted

that Mother is “not particularly insightful or motivated to change her own


5
  In the court summary submitted at the July 18, 2014 termination hearing,
Ms. Smith opined that Child is “extremely bonded” to his foster parents, that
removing Child from his current foster placement would be “extremely
detrimental” to him, and that Mother’s parental rights should be terminated.
CYS Exhibit 1, at 17-18.
                                      -8-
J-S10030-15


sort of world view or patterns of behavior,” and that this “would worsen her

prognosis.”     Id. at 23.   Dr. Mechanick acknowledged that Mother likely

experiences heightened stress as a result of her interactions with CYS, but

opined that this stress was not the primary cause of her mental condition.6

Id. at 26-27.

      Clinical visitation worker Kenya Cobb testified that she had been

conducting biweekly supervised visits with Mother since 2012, and that

Mother began receiving unsupervised visits at her home in April of 2013.

Id. at 37. Ms. Cobb testified that Mother had been doing well during visits,

but that “I just had mainly concerns with mom when she becomes upset.

We’ve had to . . . talk her down through a few of the visits.” Id. at 38. Ms.

Cobb further explained that Mother “has done okay caring for [Child] with

short periods of time,” but that she was concerned that Mother would be

unable to care for Child full-time, as a result of her mental health issues.

Id. at 39.

      Finally, Mother testified that she did not want to have any contact with

CYS because “they’re really negative.      They keep just being mean to me

about my mental health, [and] my past history.”       Id. at 49-50.    Mother

stated that she asked for a different caseworker, but that CYS declined to


6
  In Dr. Mechanick’s evaluation, which was admitted into evidence at the
July 18, 2014 termination hearing, he concluded that “[i]t may take many
years for [Mother] to reach a level of emotional stability and improved
functioning so that she could adequately care for [Child,]” and that a goal
change to adoption “is reasonable and appropriate.” CYS Exhibit 5, at 10.
                                     -9-
J-S10030-15


provide her one.    Id. at 50.   Mother refused to go back to therapy and

explained that “I just can’t” attend therapy, because “I can’t talk about my

past.” Id. at 53-54, 59.   Mother also testified that she had been living in an

apartment since March 1, 2013. Id. at 60. However, Mother admitted that

this was the third location where she had been residing since January of

2013. Id. at 60-62.

      During the termination hearing on July 18, 2014, Mother further

testified concerning her efforts at reunification following the June 12, 2013

goal change hearing.    Mother explained that she was incarcerated shortly

after the goal change hearing, and lost her apartment. N.T., 7/18/14, at 15,

19. Mother stated that she was released on “August 26 or 27 of 2013,” and

that she is currently on parole. Id. at 19-20. Mother indicated that she was

homeless at the time of her release, but that she would be moving into a

new residence on September 1, 2014.          Id. at 21, 27-28. Mother claimed

that she attends counseling and sees a doctor for psychiatric medication.

Id. at 29-32. Mother also claimed that she was trying to comply with CYS

“little-by-little” but that she could not do everything that had been asked of

her. Id. at 40.    For example, Mother admitted that she was not meeting

regularly with CYS and keeping them advised of her location. Id.

      Concerning her relationship with Child, Mother testified that she was

initially unable to visit with him after her release from incarceration because

she lacked transportation. Id. at 22-23. Mother stated that she was again


                                    - 10 -
J-S10030-15


able to visit with Child at the hospital “in the middle of October/November”

of 2013. Id. at 23. Mother stated that she met with Child’s foster mother

at the hospital, and that she also had telephone conversations with the

foster mother about Child. Id. at 23-24. Mother acknowledged that Child is

“attached” to his foster mother, and that, when she visited with Child in the

hospital, “he didn’t really want to be near me because he ain’t seen me in a

while,” and “it took him a while in the hospital to be attached to me.” Id. at

24. Mother noted that she now visits with Child once every two weeks. Id.

at 41. Mother testified that her visits with Child go well, and that they talk

and play together.   Id. at 44. Mother explained that she did not want to

remove Child from the care of his foster mother, who was taking good care

of Child. Id. at 26. However, Mother stated that she would not give up her

rights to Child voluntarily, and that she wanted Child back.       Id. at 25.

Mother reported that Child had stated to her that he “wants to be with [his

foster mother] and he wants to be with me.” Id. at 45.

      Accordingly, the record confirms that Child had been out of Mother’s

care for a period in excess of 12 months at the time CYS filed its termination

petition on April 9, 2013, and that the conditions that led to Child’s

placement continued to exist, as Mother had failed to remedy her mental

health issues and find stable housing.        Most critically, the evidence

establishes that Mother was discharged unsuccessfully from therapy in March

of 2013 and that, at the time of the goal change hearing, she had no


                                    - 11 -
J-S10030-15


intention of returning. While Mother testified during the termination hearing

that she is now attending counseling and is making more of an effort to

comply with CYS, these remedial efforts took place after CYS filed its petition

to terminate her parental rights. Mother does not dispute that she received

notice of the termination petition at the time it was filed in April of 2013 and,

therefore, the orphans’ court was not permitted to consider these efforts.

See 23 Pa.C.S.A. § 2511(b) (“With respect to any petition filed pursuant to

subsection (a)(1), (6) or (8), the court shall not consider any efforts by the

parent to remedy the conditions described therein which are first initiated

subsequent to the giving of notice of the filing of the petition.”). Moreover,

while Mother contends that the court placed undue emphasis on Dr.

Mechanick’s psychiatric evaluation, we observe that the orphans’ court was

free to weigh the evidence presented during the termination proceedings as

it saw fit. See T.S.M., 71 A.3d at 267.

      Additionally, the record confirms that terminating Mother’s parental

rights would best serve the needs and welfare of Child. At the termination

hearing, Mother acknowledged that Child is “attached” to his foster mother,

and that the foster mother has been taking good care of Child. In contrast,

Mother has not cared for Child since July of 2011, when he was about two

months old. At the time of her termination hearing, Mother had failed for a

period of nearly three years to remedy her problems, and the evidence

suggests that Mother is unlikely to achieve recovery anytime soon. It would


                                     - 12 -
J-S10030-15


not serve Child’s needs and welfare to place his life on hold any longer. See

M.E.P., 825 A.2d at 1276 (“A child’s life simply cannot be put on hold in the

hope that the parent will summon the ability to handle the responsibilities of

parenting.”). No relief is due.7

      Next, we consider whether termination was proper under Section

2511(b).    Section 2511(b) “focuses on whether termination of parental

rights would best serve the developmental, physical, and emotional needs

and welfare of the child.” In re Adoption of J.M., 991 A.2d 321, 324 (Pa.

Super. 2010).      As this Court has explained, “Section 2511(b) does not

explicitly require a bonding analysis and the term ‘bond’ is not defined in the

Adoption Act.   Case law, however, provides that analysis of the emotional

bond, if any, between parent and child is a factor to be considered” as part

of our analysis.   In re K.K.R.-S., 958 A.2d 529, 533 (Pa. Super. 2008).

“While a parent’s emotional bond with his or her child is a major aspect of

the subsection 2511(b) best-interest analysis, it is nonetheless only one of

many factors to be considered by the court when determining what is in the

best interest of the child.” In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)

(citing K.K.R.-S., 958 A.2d at 533-36).


7
  In her brief, Mother also asserts that the orphans’ court erroneously
considered certain irrelevant evidence. Mother’s Brief at 13. We observe
that Mother did not include this claim in her concise statement of errors
complained of on appeal. Thus, it is waived. See Krebs v. United
Refining Co. of Pa., 893 A.2d 776, 797 (Pa. Super. 2006) (“[A]ny issue not
raised in a statement of matters complained of on appeal is deemed
waived.”) (citations omitted).
                                    - 13 -
J-S10030-15


      [I]n addition to a bond examination, the trial court can equally
      emphasize the safety needs of the child, and should also
      consider the intangibles, such as the love, comfort, security, and
      stability the child might have with the foster parent.
      Additionally, this Court stated that the trial court should consider
      the importance of continuity of relationships and whether any
      existing parent-child bond can be severed without detrimental
      effects on the child.

Id. (quoting In re A.S., 11 A.3d 473, 483 (Pa. Super. 2010)); see also In

re T.D., 949 A.2d 910, 920-23 (Pa. Super. 2008), appeal denied, 970 A.2d
1148 (Pa. 2009) (affirming the termination of parental rights where “obvious

emotional ties exist between T.D. and Parents, but Parents are either

unwilling or unable to satisfy the irreducible minimum requirements of

parenthood,” and where preserving Parents’ rights would prevent T.D. from

being adopted and attaining permanency).

      Here, the orphans’ court found that Child was bonded with his foster

mother, and that removing Child from his current placement would be

detrimental to him.     Orphans’ Court Opinion, 9/18/14, at 15, 17.          In

contrast, the court concluded that Child has “only a very modest connection”

with Mother, and that it would be in Child’s best interest for Mother’s

parental rights to be terminated.        Id. at 17.   Mother argues that the

orphans’ court failed to conduct an adequate analysis of Mother’s bond with

Child, that her bond with Child is “significant,” and that the court lacked

sufficient evidence from which to conclude that termination was in Child’s

best interest.   Mother’s Brief at 14.    Mother emphasizes that she visited

regularly with Child, that she did well during her visits, and that visitation

                                     - 14 -
J-S10030-15


progress reports contained in CYS Exhibit 1 confirm that she and Child are

bonded. Id. at 14-15.

     Again, we conclude that the orphans’ court did not abuse its discretion.

As noted during our discussion of Section 2511(a)(8), it is undisputed that

Child is bonded with his foster mother, and that foster mother has raised

Child and cared for him for years while Mother failed to take the steps

necessary to achieve reunification.    Admittedly, there also is significant

evidence in the record indicating that Mother and Child are bonded.      For

example, a majority of Mother’s visitation progress reports from September

of 2012 through May of 2013 indicate that Mother and Child “seem to have a

strong bond.”   CYS Exhibit 7, at 6, 9, 12, 19, 22, 32, 38 (unpaginated).

However, Mother admitted that Child “didn’t really want to be near me”

when she visited him in the hospital in November of 2013. N.T., 7/18/14, at

24. Even if Mother and Child still are bonded, that bond is outweighed in the

instant matter by Mother’s inability to remedy the causes of Child’s

placement, and by Child’s need for permanence and stability. See T.D., 949
A.2d at 920-23; J.M., 991 A.2d at 325 (quoting In re Adoption of R.J.S.,

901 A.2d 502, 513 (Pa. Super. 2006) (“‘The court cannot and will not

subordinate indefinitely a child’s need for permanence and stability to a




                                   - 15 -
J-S10030-15


parent's claims of progress and hope for the future.’”)).      Mother is not

entitled to relief.8

      Mother’s second issue is that her parental rights should not have been

terminated because CYS failed to provide reasonable reunification services.

Mother’s Brief at 16. Mother contends that CYS was obligated to continue

providing her services, but “gave up on her much too early.” Id.

      Mother’s issue fails, as it is clear that CYS provided her reasonable

reunification services. During the June 12, 2013 goal change hearing, Ms.

Smith explained that CYS, inter alia, referred Mother to a visitation program,

to parenting classes, and for both a psychological and psychiatric evaluation.

N.T., 6/12/14, at 6.    After Mother was discharged unsuccessfully from

therapy at Northwestern Human Services, CYS referred Mother for therapy

at two new locations. Id. at 75-76; CYS Exhibit 1, at 14. In addition, while

Mother’s visits with Child stopped as result of her failure to contact CYS

following her release from incarceration, Mother was permitted to resume

visitation at CYS in February of 2014. CYS Exhibit 1, at 16; CYS Exhibit 7, at

1 (unpaginated).


8
  In connection with her other arguments, Mother also emphasizes the
portion of Section 2511(b) indicating that “[t]he rights of a parent shall not
be terminated solely on the basis of environmental factors such as
inadequate housing, furnishings, income, clothing and medical care if found
to be beyond the control of the parent.” 23 Pa.C.S.A. § 2511(b); Mother’s
Brief at 12. We note that this provision does not apply to the instant matter,
as Mother’s parental rights were terminated due to a combination of factors,
including her mental instability and unwillingness to work with CYS, and not
“solely on the basis of environmental factors” like Mother’s unstable housing.
                                    - 16 -
J-S10030-15


      Even if CYS had failed to provide reasonable services, Mother still

would not be entitled to relief. In In re D.C.D., 105 A.3d 662 (Pa. 2014),

our Supreme Court analyzed the language of Section 2511(a)(2) of the

Adoption Act, as well as Section 6351 of the Juvenile Act, 42 Pa.C.S.A.

§ 6351. The Court reasoned that, while “reasonable efforts may be relevant

to a court’s consideration of both the grounds for termination and the best

interests of the child,” neither of these provisions, when read together or

individually, requires reasonable efforts.    Id. at 671-75 (citation omitted).

The Court also concluded that reasonable efforts were not required to

protect a parent’s constitutional right to the care, custody, and control of his

or her child. Id. at 676-77. While the Supreme Court in D.C.D. focused its

analysis on Section 2511(a)(2), we find the Supreme Court’s reasoning

equally applicable to Section 2511(a)(8). Like Section 2511(a)(2), nothing

in the language of Section 2511(a)(8) suggests that reasonable reunification

services are necessary to support the termination of parental rights.

      In her third issue, Mother challenges the constitutionality of Section

2511(b) of the Adoption Act. Mother’s Brief at 17-18. Mother focuses her

challenge on the third sentence of Section 2511(b), which provides that,

“With respect to any petition filed pursuant to subsection (a)(1), (6) or (8),

the court shall not consider any efforts by the parent to remedy the

conditions described therein which are first initiated subsequent to the giving

of notice of the filing of the petition.”       Id.; 23 Pa.C.S.A. § 2511(b).


                                     - 17 -
J-S10030-15


According to Mother, this provision provided CYS an unfair advantage during

her termination hearing, as it prohibited Mother from presenting witnesses

who would testify concerning her remedial actions taken after the filing of

the termination petition, while permitting CYS to present its own evidence of

Mother’s ongoing parental incompetence.          Mother’s Brief at 17.    Mother

suggests that this unfair advantage is a violation of her due process and

equal    protection   rights   under   the   United   States   and   Pennsylvania

Constitutions. Id. at 17-18.9     Specifically, Mother emphasizes the lengthy

delay between the filing of the petition to terminate her parental rights and

her termination hearing, and argues that there is no compelling state

interest in preventing the court from considering current information

concerning her abilities as a parent. Id. at 17. Mother also suggests that

CYS should not have been permitted to present its own post-filing evidence,

“under fairness and equity doctrines[.]” Id. at 17-18.

        Again, we conclude that Mother is not entitled to relief. In D.C.D., our

Supreme Court rejected the suggestion that Section 2511 violates due

process principles. The Supreme Court offered the following discussion.



9
  To the extent Mother argues that the Pennsylvania Constitution provides
her with greater protection under these circumstances than the United
States Constitution, she cites no authority in support of this proposition, and
we decline to consider this argument. See In re F.C. III, 2 A.3d 1201,
1212 (Pa. 2010) (concluding that the appellant’s due process rights were
equal under the United States and Pennsylvania Constitutions, where the
appellant failed to cite to the Pennsylvania Constitution or offer any
argument to the contrary).
                                       - 18 -
J-S10030-15


     As we have previously held, the right to make decisions
     concerning the care, custody, and control of one’s children is one
     of the oldest fundamental rights protected by the Due Process
     Clause [of the Fourteenth Amendment to the United States
     Constitution]. Accordingly, any infringement of that right by the
     state must be reviewed by this Court pursuant to a strict
     scrutiny analysis, determining whether the infringement is
     narrowly tailored to effectuate a compelling state interest.

            Obviously, termination of parental rights is the most
     extreme infringement of parental rights. Additionally, it is
     beyond cavil that the protection of children, and in
     particular the need to provide permanency for dependent
     children, is a compelling state interest. In balancing these
     interests, the General Assembly has created a detailed system
     setting forth the limited situations which would result in removal
     of children from their parents and termination of parental rights.
     Moreover,      the    statutory    construct   requires     specific
     determinations by the trial court regarding the proper placement
     and permanency goals of the children at each step of the
     process.     Ultimately, the grounds of termination must be
     demonstrated by the state by clear and convincing evidence.
     We conclude that this system is sufficiently narrowly tailored to
     protect a parent’s fundamental right while also ensuring the
     safety and permanency needs of dependent children.

In re D.C.D., 105 A.3d at 676-77 (quotation marks and citations omitted)

(emphasis added).

     Further, we disagree with Mother’s contention that the relevant portion

of Section 2511(b) does not serve a compelling state interest. The subject

provision furthers the compelling state interest of providing dependent

children with permanency, as it prevents unwilling or incapable parents, like

Mother, from continuing to delay the adoption of their children with last-

minute attempts at reunification.




                                    - 19 -
J-S10030-15


      Mother’s claim that Section 2511(b) violates her right to equal

protection also fails.   “‘The essence of the constitutional principle of equal

protection under the law is that like persons in like circumstances will be

treated similarly.’” Markovsky v. Crown Cork & Seal Co., 107 A.3d 749,

766 (Pa. Super. 2014) (quoting Curtis v. Kline, 666 A.2d 265, 267 (Pa.

1995)). Here, in the context of a termination of parental rights proceeding,

Mother and CYS clearly are not “like persons in like circumstances.” Thus,

Mother’s argument with respect to Section 2511(b) fails to implicate equal

protection principles.

      Finally, Mother contends in connection with her other constitutional

arguments that she did not receive the benefit of a “full” termination

hearing, because CYS did not present any live testimony and instead relied

solely on documentary evidence.       Mother’s Brief at 18.   Mother concedes

that her trial counsel stipulated to the admission of the CYS documentary

evidence, and that counsel indicated during the hearing that Mother also was

in agreement with this arrangement, but notes that the court did not

colloquy Mother and suggests that “it is not clear from the record that

[M]other agreed to this voluntarily, knowingly[,] and intelligently.”      Id.

Mother states that her fragile mental health prevented her from challenging

her trial counsel’s stipulations, and the orphans’ court “should have

mandated a full hearing to better protect her interests and the clear due




                                     - 20 -
J-S10030-15


process that should have been afforded in such an important termination

proceeding.” Id.

      Tellingly, Mother does not direct our attention to any authority

indicating that the orphans’ court had a duty to colloquy Mother, or to sua

sponte refuse to accept her trial counsel’s stipulations, based on Mother’s

questionable mental health.      We see no basis on which to reverse the

orphans’ court’s decree.

      Accordingly, because we conclude that none of Mother’s arguments

entitles her to relief, we affirm the decree of the orphans’ court.

      Decree affirmed.

      Judge Platt joins the opinion.

      President Judge Gantman concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/15/2015




                                       - 21 -